Exhibit 10.3 Addendum to the Warehouse Agreement Between the undersigned: 1. The private limited liability company Prologis Belgium II BVBA, having its registered office at 2850 Boom, Scheldeweg 1, registered with the Crossroads Bank for Enterprises under the number 0472.435.431 (RLE Antwerp) and with VAT number 0472.435.431, represented by Mr. Bram Verhoeven, holder of a special proxy, hereinafter referred to as “Prologis Belgium II”, AND 2. The private limited liability company Skechers EDC SPRL, having its registered office at 4041 Milmort (Liège), avenue du Parc Industriel 3, registered with the Crossroads Bank for Enterprises under the number 0478.543.758 (RLE Liège) and with VAT number 0478.543.758, represented by Mr. David Weinberg, Business Manager, hereinafter referred to as “Skechers”,
